—In an action, inter alia, for partition of real property, the defendants appeal from an order and interlocutory judgment (one paper) of the Supreme Court, Kings County (Vinik, J.), dated January 31, 1994, which, inter alia, directed that the property be sold at auction.
Ordered that the order and interlocutory judgment is affirmed, with costs.
Contrary to the appellants’ contention, the failure of the plaintiffs or their predecessor-in-title to contribute towards the maintenance of the subject property did not preclude the court from ordering partition by sale (see, Bufogle v Greek, 152 AD2d 527).
We have examined the appellants’ remaining contentions and find them to be without merit. Thompson, J. P., Altman, Krausman and Goldstein, JJ., concur.